TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00779-CV
                                      NO. 03-08-00780-CV
                                      NO. 03-08-00781-CV


                                     In re Jesus Jimenez, Jr.


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               In each of the above cause numbers, Jesus Jimenez, Jr., has filed an “Original Petition

for Writ of Habeas Corpus.” This Court does not have jurisdiction to consider Jimenez’s petitions.

See Tex. Code Crim. Proc. Ann. art. 11.05; Board of Pardons & Paroles ex rel. Keene v. Court of

Appeals for the Eighth District, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); see also Watson

v. State, 96 S.W.3d 497, 500 (Tex. App.—Amarillo 2002, pet. ref’d) (“Under [article 11.05], the

Court of Criminal Appeals, the District Courts, and the County Courts have the power to issue a writ

of habeas corpus, but the courts of appeals are not designated as having jurisdiction to entertain or

issue writs of habeas corpus.”). The petitions are dismissed for want of jurisdiction.1




       1
          We note that Jimenez has also filed notices of appeal from three judgments of conviction
that are also the subject of these petitions. See Jimenez v. State, Nos. 03-08-00701-CR, 03-08-
00702-CR, 03-08-00703-CR. Those appeals are currently pending before this Court.
                                          __________________________________________

                                          Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: January 27, 2009




                                             2